Exhibit 10.40

 

AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT

THIS AMENDED AND RESTATED SECURITIES PURCHASE AGREEMENT (the “Agreement”), is
dated as of March 5, 2018, by and among ViewRay, Inc., a Delaware corporation
(the “Company”), Strong Influence Limited, a British Virgin Islands corporation
(the “Investor”) and Fosun International Limited, a company organized under the
laws of Hong Kong (the “Guarantor”).

RECITALS

WHEREAS, the parties hereto entered into a Securities Purchase Agreement dated
as of February 25, 2018 (the “Original Agreement);

WHEREAS, the parties hereto desire to amend and restate the Original Agreement
in its entirety as set forth herein;



WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to effective registration statements under the Securities Act of 1933,
as amended (the “Securities Act”), the Company desires to issue and sell to the
Investor, and the Investor desires to purchase from the Company, securities of
the Company as more fully described in this Agreement;

WHEREAS, the Guarantor desires to guarantee the obligation of the Investor to
pay the Purchase Price (as hereinafter defined) upon the terms described herein;

WHEREAS, at the Closing (as hereinafter defined), the Company desires to issue
and sell to the Investor, and the Investor wishes to purchase, upon the terms
and conditions stated in this Agreement, (a) 4,090,000 shares (the “Common
Shares”) of the Company’s common stock, par value $0.01 per share (“Common
Stock”), (b) 3,000,581 shares (the “Preferred Shares”, and together with the
Common Shares, the “Shares”) of the Company’s Series A Convertible Preferred
Stock, par value $0.01 per share (the “Series A Convertible Preferred Stock”),
having the rights and privileges set forth in the Certificate of Designations in
the form attached as Exhibit B hereto and (c) a Warrant exercisable for
1,418,116 shares of Common Stock in the form attached as Exhibit A hereto (the
“Warrant”, and together with the Shares, the “Securities”); and

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company, the Investor and the
Guarantor hereby agree to amend and restate the Original Agreement in its
entirety as set forth herein:

 

-Amended and Restated Securities Purchase Agreement Page 1 -

 



--------------------------------------------------------------------------------

Article 1

DEFINITIONS

1.1Definitions.  In addition to the terms elsewhere in this Agreement, the
following terms have the meanings indicated:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

“Board” means the board of directors of the Company.

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by applicable law to
remain closed.

“Change of Control Transaction” means (a) any transaction or series of related
transactions, whether or not the Company is a party thereto, in which, after
giving effect to such transaction or transactions, Common Stock representing in
excess of fifty percent (50%) of the voting power of the Company are owned
directly, or indirectly through one or more entities, by any “person” or “group”
(as such terms are used in Section 13(d) of the Exchange Act) of Persons, (b) a
sale, lease or other disposition of all or substantially all of the assets of
the Company and its Subsidiaries on a consolidated basis (including securities
or interests of the Company’s directly or indirectly owned Subsidiaries) or (c)
the exclusive licensing of substantially all of the Company’s intellectual
property.

“Common Shares” has the meaning ascribed to such term in the Recitals to this
Agreement.

“Common Stock” has the meaning ascribed to such term in the Recitals to this
Agreement.

“Commission” means the United States Securities and Exchange Commission.

“Company Fundamental Representations” means the representations and warranties
of the Company set forth in Sections 4.1 (Organization and Qualification), 4.2
(Authorization; Enforcement), 4.5 (Valid Issuance) and 4.6 (Capitalization).

“Effective Date” means, with respect to an S-3 Registration Statement, the date
and time as of which such S-3 Registration Statement was declared effective by
the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or

-Amended and Restated Securities Purchase Agreement Page 2 -

 



--------------------------------------------------------------------------------

official (including any court, tribunal or arbitral body) and any political
subdivision thereof (including any authority or political subdivision in the
People’s Republic of China such as the National Development and Reform
Commission, the Ministry of Commerce and the State Administration for Foreign
Exchange and any of their respective local branches).

“Investor Group” means the Investor and its affiliates and associates (as such
terms are defined in Rule 12b-2 of the Exchange Act).

“Lien” means, with respect to any asset, any pledge, lien, collateral
assignment, security interest, encumbrance, right of first refusal, mortgage,
deed of trust, title retention, conditional sale or other security arrangement,
or adverse claim of title.

“Material Adverse Effect” means any of (a) a material adverse effect on the
validity or enforceability of this Agreement, (b) a material adverse effect on
the condition (financial or otherwise), earnings, operations, assets,
liabilities, business or properties of the Company and its Subsidiaries, taken
as a whole, or (c) a material adverse effect on the Company’s ability to perform
its obligations under this Agreement, the Warrant or the Registration Rights
Agreement.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust, incorporated or unincorporated association,
joint stock company, unincorporated organization, a government or any
department, subdivision or agency thereof, or other entity of any kind.

“Preferred Shares” has the meaning ascribed to such term in the Recitals to this
Agreement.

“Series A Preferred Stock” has the meaning ascribed to such term in the Recitals
to this Agreement.

“Shares” has the meaning ascribed to such term in the Recitals to this
Agreement.

“Subsidiary” means any direct or indirect subsidiary.

“Transfer Agent” means American Stock Transfer & Trust Company, LLC or any
successor transfer agent for the Company.

 

Article 2

PURCHASE AND SALE

2.1Purchase and Sale of the Securities.  Subject to the terms and conditions of
this Agreement, the Company shall issue and sell to the Investor, and the
Investor shall purchase from the Company, (a) 4,090,000 Common Shares at a
purchase price of $8.31 per share (equal to an aggregate purchase price of
$33,987,900.00), (b) 3,000,581 Preferred Shares at a purchase

-Amended and Restated Securities Purchase Agreement Page 3 -

 



--------------------------------------------------------------------------------

price of $8.31 per share (equal to an aggregate purchase price of
$24,934,828.11) and (c) the Warrant, exercisable for 1,418,116 shares of Common
Stock (the “Warrant Shares”) at an exercise price of $8.31 per share, at a
purchase price of $0.125 per Warrant Share (equal to an aggregate purchase price
of $177,264.50) (the aggregate purchase price of the Warrant, together with the
aggregate purchase price of the Shares, the “Purchase Price,” equal to
$59,099,992.61).

Article 3.

CLOSING AND DELIVERY

3.1Closing.  The closing (the “Closing”) of the purchase and sale of the
Securities shall take place on the date of this Agreement, or on such other date
as each of the parties hereto mutually agree, at the offices of Davis Polk &
Wardwell LLP, 1600 El Camino Real, Menlo Park, California, (such date of the
Closing, the “Closing Date”).  

3.2Purchase of the Securities at the Closing.  At the Closing, (a) the Investor
shall deliver or cause to be delivered to the Company the aggregate Purchase
Price in U.S. dollars in immediately available funds by wire transfer to the
Company’s account, (b) the Company shall either (i) deliver to the Investor
evidence of a book entry position evidencing the Shares or (ii) issue one or
more stock certificates registered in the name of the Investor, or in such
nominee name(s) as designated by the Investor, representing the number of Shares
purchased by the Investor at the Closing against payment of the Purchase Price,
(c) the Company shall execute and deliver the Warrant  to the Investor and (d)
each of the Company and the Investor shall deliver to each other an executed
registration rights agreement (the “Registration Rights Agreement”).

Article 4

REPRESENTATIONS, WARRANTIES OF THE COMPANY

Except as otherwise described in the SEC Documents (as defined below) or in the
Schedule of Exceptions delivered to the Investor concurrently with the Original
Agreement (the “Schedule of Exceptions”), which disclosures qualify these
representations and warranties in their entirety, the Company hereby represents
and warrants to the Investor as follows:

4.1Organization and Qualification.  The Company and each of its material
Subsidiaries (i) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as presently conducted, and (ii)
is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction which requires such qualification,
except in the case of clause (ii) above, to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to result in a
Material Adverse Effect.  

4.2Authorization; Enforcement.  The execution, delivery and performance by the
Company of this Agreement, the Warrant and the Registration Rights Agreement
(collectively, the “Transaction Documents”) and the consummation of the
transactions contemplated hereby

-Amended and Restated Securities Purchase Agreement Page 4 -

 



--------------------------------------------------------------------------------

and thereby are within the corporate powers of the Company and have been duly
authorized by all necessary corporate action on the part of the Company. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding agreement of the Company, enforceable against it in
accordance with the terms hereof and thereof, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally.

4.3No Conflicts.  The execution, delivery and performance by the Company of the
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate of incorporation or by-laws; (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement to which the Company or any material
Subsidiary is a party or by which any property or asset of the Company or any
material Subsidiary is bound or affected; or (iii) result in a violation of any
applicable law, except, in the case of clause (ii) or (iii), to the extent that
such conflict or violation has not had and would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

4.4Governmental Authorization. The execution, delivery and performance by the
Company of the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby require no approval or action by or filing with
or notice to any Governmental Authority.

4.5Valid Issuance.  The Shares have been duly authorized and, when issued and
paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens.  The Warrant Shares
have been duly authorized and, upon exercise of the Warrant in accordance with
its terms, including payment of the exercise price therefore, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens.  The
shares of Common Stock into which the Preferred Shares may be converted in
accordance with the terms of the Certificate (as defined below) have been duly
authorized and, upon conversion of the Preferred Shares in accordance with the
terms of the Certificate, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens.

4.6Capitalization.  

(a)The authorized capital stock of the Company consists of 300,000,000 shares of
Common Stock and 10,000,000 shares of undesignated preferred stock, par value
$0.01 per share (the “Preferred Stock”). As of the date hereof and excluding the
Preferred Shares to be issued hereunder, there were no shares of Preferred Stock
issued and outstanding, and as of February 25, 2018 there were 67,653,974 shares
of Common Stock issued and outstanding, of which no shares are owned by the
Company.  There are no other shares of any other class or series of capital
stock of the Company issued or outstanding.  The Company has no capital stock
reserved for issuance, except that there are 14,198,346 shares of Common Stock
reserved for issuance pursuant to the Company’s 2008 Stock Option and Incentive
Plan, 2015 Equity Incentive Plan (the “2015 Plan”) and 2015 Employee Stock
Purchase Plan (the “ESPP”) (as well as any future automatic increases in the
number of shares of the Company’s Common Stock reserved for future issuance
under the 2015 Plan and ESPP) and outstanding warrants to

-Amended and Restated Securities Purchase Agreement Page 5 -

 



--------------------------------------------------------------------------------

purchase an aggregate of 3,393,755 shares of Common Stock.  There are no bonds,
debentures, notes or other indebtedness having general voting rights (or
convertible into securities having such rights) (“Voting Debt”) of the Company
issued and outstanding.  Except as stated above, there are no existing options,
warrants, calls, subscriptions or other rights, agreements, arrangements or
commitments relating to the issued or unissued capital stock of the Company,
obligating the Company to issue, transfer, sell, redeem, purchase, repurchase or
otherwise acquire or cause to be issued, transferred, sold, redeemed, purchased,
repurchased or otherwise acquired any capital stock or Voting Debt of, or other
equity interest in, the Company or securities or rights convertible into or
exchangeable for such shares or equity interests or obligations of the Company
to grant, extend or enter into any such option, warrant, call, subscription or
other right, agreement, arrangement or commitment.  The issuance of Securities
or the Warrant Shares pursuant to any provision of this Agreement or the Warrant
will not give rise to any preemptive rights or rights of first refusal on behalf
of any person or result in the triggering of any anti-dilution rights.

(b)Immediately following the Closing, the Shares and the Warrant Shares
(assuming the Warrant is fully exercised) would, in the aggregate, represent
approximately 19.94% of the total outstanding shares of capital stock of the
Company.

4.7SEC Documents; Financial Statements.  The Company has filed in a timely
manner all documents that the Company was required to file with the Commission
under Sections 13, 14(a) and 15(d) of the Exchange Act, since January 1,
2017.  As of their respective filing dates (or, if amended prior to the date of
this Agreement, when amended), all documents filed by the Company with the
Commission since January 1, 2017 (the “SEC Documents”) complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder.  None of the SEC Documents as of their
respective dates contained any untrue statement of material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading.  The financial statements of the Company included in the
SEC Documents (the “Financial Statements”) present fairly the financial
condition, results of operations and cash flows of the Company as of the dates
and for the periods indicated, comply as to form with the applicable accounting
requirements of the Act and have been prepared in conformity with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved (except as otherwise noted therein). Deloitte & Touche LLP, who
have certified certain financial statements of the Company and delivered their
report with respect to the audited consolidated financial statements and
schedules included in the SEC Documents, are independent public accountants with
respect to the Company within the meaning of the Securities Act and the
applicable published rules and regulations thereunder. 

4.8Registration Statement.  Registration statements on Form S-3 (Nos. 333-217416
and 333-215815), including forms of prospectuses relating to the Securities (the
“S-3 Registration Statements”) have been filed with the Commission and have been
declared effective.  On the Effective Date of each S-3 Registration Statement,
such Registration Statement conformed in all material respects to the
requirements of the Securities Act and the rules and regulations of the
Commission (the “Rules and Regulations”) and did not include any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading.  On
the date of this Agreement, the S-3

-Amended and Restated Securities Purchase Agreement Page 6 -

 



--------------------------------------------------------------------------------

Registration Statements and related prospectuses each conform in all material
respects to the requirements of the Securities Act and the Rules and
Regulations, and none of such documents includes any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.

4.9Compliance.  Except as would not, individually or in the aggregate, result in
a Material Adverse Effect: (a) the Company is and has been in compliance with
statutes, laws, ordinances, rules and regulations applicable to the Company for
the ownership, testing, development, manufacture, packaging, processing, use,
labeling, storage, or disposal of any product manufactured by or on behalf of
the Company or out-licensed by the Company (a “Company Product”), including
without limitation, the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301,
et seq., the Public Health Service Act, 42 U.S.C. § 262, Health Insurance
Portability and Accountability Act of 1996, as amended by Health Information
Technology for Economic and Clinical Health Act, or HIPPA, Export
Administrations Act of 1979, Arms Export Contract Act, 35 U.S.C. Chapter 18,
similar laws of other federal and state governmental entities and the
regulations promulgated pursuant to such laws (collectively, “Applicable Laws”);
(b) the Company possesses all licenses, certificates, approvals, authorizations,
permits and supplements or amendments thereto required by any such Applicable
Laws and/or for the ownership of its properties or the conduct of its business
as it relates to a Company Product and as described in the SEC Documents
(collectively, “Authorizations”) and such Authorizations are valid and in full
force and effect and the Company is not in violation of any term of any such
Authorizations; (c) the Company has not received any written notice of adverse
finding, warning letter or other written correspondence or notice from the U.S.
Food and Drug Administration (the “FDA”), or any other federal and state
governmental entity alleging or asserting noncompliance with any Applicable Laws
or Authorizations relating to a Company Product; (d) the Company has not
received written notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any governmental
entity or third party alleging that any Company Product, operation or activity
related to a Company Product is in violation of any Applicable Laws or
Authorizations or has any knowledge that any such governmental entity or third
party is considering any such claim, litigation, arbitration, action, suit,
investigation or proceeding, nor, to the Company’s knowledge, has there been any
noncompliance with or violation of any Applicable Laws by the Company that would
reasonably be expected to require the issuance of any such written notice or
result in an investigation, corrective action, or enforcement action by the FDA,
or similar governmental entity with respect to a Company Product; (e) the
Company has not received written notice that any governmental entity has taken,
is taking or intends to take action to limit, suspend, modify or revoke any
Authorizations or has any knowledge that any such governmental entity has
threatened or is considering such action with respect to a Company Product; and
(f) the Company has filed, obtained, maintained or submitted all reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations
and that all such reports, documents, forms, notices, applications, records,
claims, submissions and supplements or amendments were complete, correct and not
misleading on the date filed (or were corrected or supplemented by a subsequent
submission).

4.10Intellectual Property.  Except as would not, individually or in the
aggregate, result in a Material Adverse Effect: (a) the Company owns, possesses,
licenses or has other rights to use, on reasonable terms, all of the Company’s
patents, patent applications, trade and service

-Amended and Restated Securities Purchase Agreement Page 7 -

 



--------------------------------------------------------------------------------

marks, trade and service mark registrations, trade names, copyrights, licenses,
inventions, trade secrets, technology, know-how and other intellectual property
(collectively, “Company Intellectual Property”) necessary for the conduct of the
Company’s business as now conducted or as proposed in the SEC Documents to be
conducted, (b) to the knowledge of the Company, there are no rights of third
parties to any Company Intellectual Property, other than as licensed by the
Company, and there is no infringement by third parties of any Company
Intellectual Property (c) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
rights in or to any Company Intellectual Property, challenging the validity or
scope of any Company Intellectual Property or that the Company infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others and (d) the Company is not aware of any facts
required to be disclosed to the U.S. Patent and Trademark Office (“USPTO”) which
have not been disclosed to the USPTO and which would preclude the grant of a
patent in connection with any patent application of the Company Intellectual
Property or could form the basis of a finding of invalidity with respect to any
issued patents of the Company Intellectual Property.

4.11Litigation.  No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or its property is pending or, to the best knowledge of the Company, threatened
that will have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business.

4.12Taxes.  The Company has filed all tax returns that are required to be filed
or has requested extensions thereof (except in any case in which the failure so
to file would not have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business, except as contemplated in the
SEC Documents) and has paid all taxes required to be paid by it and any other
assessment, fine or penalty levied against it, to the extent that any of the
foregoing is due and payable, except for any such assessment, fine or penalty
that is currently being contested in good faith or as would not have a Material
Adverse Effect, whether or not arising from transactions in the ordinary course
of business, except as contemplated in the SEC Documents

4.13No Material Adverse Change.  Since September 30, 2017, there have not been
any changes in the authorized capital, assets, liabilities, financial condition,
business, material contracts or operations of the Company from that reflected in
the Financial Statements except changes in the ordinary course of business which
have not been, either individually or in the aggregate, materially adverse to
the business, properties, financial condition or results of operations of the
Company. 

4.14Voting Agreements.  Except for the stockholders’ agreement dated as of
January 13, 2017, between and among the Company and the stockholders named
therein, and except for the Securities Purchase Agreement dated as of October
23, 2017, by and among the parties hereto (the “Prior Agreement”), there are no
shareholder agreements, voting agreements or other similar arrangements with
respect to the voting of the Company’s capital stock (i) to which the Company is
a party or (ii) to the knowledge of the Company, between or among any of the
Company’s stockholders.

-Amended and Restated Securities Purchase Agreement Page 8 -

 



--------------------------------------------------------------------------------

4.15Price of Common Stock.  The Company has not taken, directly or indirectly,
any action designed to cause or result in, or that has constituted or that might
reasonably be expected to constitute the stabilization or manipulation of the
price of any securities of the Company to facilitate the sale or resale of the
Shares.

4.16Brokers.  Neither the Company nor any of the officers, directors or
employees of the Company has employed any broker or finder or other Person in
similar capacity in connection with the transaction contemplated by this
Agreement.

Article 5

REPRESENTATIONS and WARRANTIES OF THE INVESTOR and the Guarantor

The Investor hereby represents and warrants to the Company as follows:

5.1Organization and Qualification.  The Guarantor and the Investor are each an
entity duly organized, validly existing and in good standing under the
applicable laws of the jurisdiction of its incorporation or organization (as
applicable). The Investor is an indirect wholly-owned Subsidiary of the
Guarantor. The Guarantor is a company organized under the laws of Hong Kong and
listed on the Stock Exchange of Hong Kong Limited.

 

5.2Authorization; Enforcement.  The execution, delivery and performance by the
Investor and the Guarantor of this Agreement and the consummation of the
transactions contemplated hereby and under the Warrant are within the corporate
powers of the Investor and the Guarantor and have been duly authorized by all
necessary corporate action on the part of the Investor and the Guarantor. This
Agreement has been duly executed and delivered by the Investor and the Guarantor
and constitutes a legal, valid and binding agreement of each of them,
enforceable against each of them in accordance with the terms hereof and
thereof, subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally.

5.3No Conflicts.  The execution, delivery and performance by the Investor and
the Guarantor of this Agreement and the consummation of the transactions
contemplated hereby and under the Warrant do not and will not: (i) conflict with
or violate any provision of their respective certificate of incorporation or
by-laws or similar organizational documents; (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement to which the Investor or the Guarantor is a party or by which any
property or asset of the Investor or the Guarantor or any Subsidiary thereof is
bound or affected; or (iii) result in a violation of any applicable law, except,
in the case of clause (ii) or (iii), to the extent that such conflict or
violation has not had and would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the Investor’s or
the Guarantor’s ability to consummate on a timely basis the transactions
contemplated hereby.

5.4Governmental Authorization.  The execution, delivery and performance by the
Investor and the Guarantor of this Agreement and the consummation of the
transactions

-Amended and Restated Securities Purchase Agreement Page 9 -

 



--------------------------------------------------------------------------------

contemplated hereby and under the Warrant require no approval or action by or
filing with or notice to any Governmental Authority.

5.5No Public Sale or Distribution.  The Investor is acquiring the Securities
and, if and when the Warrant is exercised, the Warrant Shares, in each case, not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered under the Securities
Act or under an exemption from such registration and in compliance with
applicable federal and state securities laws, and the Investor does not have a
present arrangement to effect any distribution of the Securities or Warrant
Shares to or through any Person.  

5.6Broker Fees.  Neither the Investor nor the Guarantor has employed any broker,
investment banker, finder or other Person in a similar capacity in connection
with this Agreement or the transactions contemplated hereby.  

5.7Ownership of Company Securities.  As of the date of this Agreement and
excluding the Securities to be issued hereunder, the Investor (together with any
member of the Investor Group) beneficially owns 6,677,975 shares of Common
Stock, and does not own any other equity or voting securities of the Company, or
any options, warrants or other rights to acquire equity or voting securities of
the Company or any other securities convertible into equity securities of the
Company.  

5.8Financing. At the Closing, the Investor will have sufficient cash of
immediately available U.S. Dollars to enable it to make payment of the Purchase
Price.

5.9Experience of the Investor and the Guarantor.  Each of the Investor and the
Guarantor, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities and the Warrant Shares, and has so evaluated the merits and
risks of such investment prior to entry into this Agreement. Each of the
Investor and the Guarantor understands that it must bear the economic risk of
this investment in the Securities, and is able to bear such risk and is able to
afford a complete loss of such investment. Each of the Investor and the
Guarantor is, and will continue to be, solely responsible for making its own
independent analysis of and investigations into the status, creditworthiness,
prospects, business, operations, assets and condition of the Company and its
Subsidiaries and for making its own decision as to the purchase of, or the
taking of any action in connection with, the Securities or the Warrant Shares.

5.10Access to Information.  Each of the Investor and the Guarantor acknowledges
that it has had the opportunity to review this Agreement and all publicly
available records and filings by the Company, and has been afforded: (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an

-Amended and Restated Securities Purchase Agreement Page 10 -

 



--------------------------------------------------------------------------------

informed investment decision with respect to the investment. Each of the
Investor and the Guarantor also acknowledges that the Company would not enter
into this transaction in the absence of the Investor’s representations and
acknowledgments set forth under Section 5.10 and this Section 5.11 and that
these provisions, including such representations and acknowledgments, are a
fundamental inducement to the Company, and that the Company would not enter into
this transaction but for this inducement.

Article 6

OTHER AGREEMENTS OF THE PARTIES

6.1Lock-Up.  The Investor hereby agrees not to sell, transfer or otherwise
dispose of, directly or indirectly, any Securities or Warrant Shares (including
by entry into any swap or other arrangement that transfers to another Person any
of the economic consequences of ownership of Securities or Warrant Shares) until
180 days after the Closing Date, except: (i) in connection with, or after the
closing of, a Change of Control Transaction; (ii) a transfer to an Affiliate of
the Investor that is organized under the laws of any state in the United States
of America, provided such Affiliate agrees in writing to be bound by the terms
of Sections ‎6.1 and ‎6.2 hereunder; (iii) a transfer to an Affiliate of the
Investor that is not organized under the laws of any state in the United States
of America, provided that the Company provides prior written consent to such
transfer (such consent not to be unreasonably withheld), and provided such
Affiliate agrees in writing to be bound by the terms of Sections ‎6.1 and ‎6.2
hereunder; (iv) with prior Board approval; or (v) upon a final non-appealable
order issued by a Governmental Authority in the United States of America or the
People’s Republic of China.

6.2Standstill. The Investor agrees that from the date hereof and until one year
following the date hereof (the “Standstill Period”), it will not, and will also
ensure that no member of the Investor Group nor any Person acting on behalf of
or in concert with the Investor nor any member of the Investor Group, will
directly or indirectly, without the prior written consent of the Company: (i)
acquire, agree to acquire, propose, seek or offer to acquire, or facilitate the
acquisition or ownership of, any securities of the Company or any of its
Subsidiaries, or any warrant, option or other direct or indirect right to
acquire any such securities that (taken together with all Shares, Warrant Shares
and other voting securities held by the Investor Group) exceeds 25% of the then
outstanding shares of Common Stock; (ii) enter, agree to enter, propose, seek or
offer to enter into or facilitate any merger, business combination,
recapitalization, restructuring or other extraordinary transaction involving the
Company or any of its Subsidiaries; (iii) initiate, encourage, make, or in any
way participate or engage in, any “solicitation” of “proxies” as such terms are
used in the proxy rules of the Commission to vote, or seek to advise or
influence any Person with respect to the voting of, any voting securities of the
Company; (iv) file with the Commission a proxy statement or any supplement
thereof or any other soliciting material in respect of the Company or its
stockholders that would be required to be filed with the Commission pursuant to
Rule 14a-12 or other provisions of the Exchange Act; (v) except as set forth in
Sections 6.3 or 6.4 of the Prior Agreement, nominate or recommend for nomination
a Person for election at any stockholder meeting at which directors of the
Company’s board of directors are to be elected; (vi) submit any stockholder
proposal for consideration at, or bring any other business before, any Company
stockholder meeting; (vii) form, join or in any

-Amended and Restated Securities Purchase Agreement Page 11 -

 



--------------------------------------------------------------------------------

way participate in a “group” (within the meaning of Section 13(d)(3) of the
Exchange Act) with respect to any voting securities of the Company; (ix) call,
request the calling of, or otherwise seek or assist in the calling of a special
meeting of the stockholders of the Company; (x) otherwise act, alone or in
concert with others, to seek to control or influence the management or the
policies of the Company; (xi) disclose any intention, plan or arrangement
prohibited by, or inconsistent with, the foregoing; or (xii) advise, assist or
encourage or enter into any discussions, negotiations, agreements or
arrangements with any other Persons in connection with the foregoing.

6.3Waiver and Amendment of Prior Agreement.  Each of the parties hereto hereby
agrees to (i) waive the provisions of Section 6.2 of the Prior Agreement to the
extent such Section would otherwise prohibit the acquisition by the Investor of
the Securities and the Warrant Shares pursuant to this Agreement and the Warrant
and (ii) amend Section 6.2 of the Prior Agreement to replace the reference to
“19.9%” therein with “25%”, effective immediately.

6.4Observer Right. As long as the Investor and its Affiliates collectively
beneficially own at least 90% of the Shares purchased by them under this
Agreement, the Company shall invite one representative of the Investor (or an
Affiliate of the Investor) (the “Observer”) to attend all meetings of the Board
in a nonvoting observer capacity and, concurrently with the delivery to the
members of the Board, give to such Observer copies of all notices, minutes,
consents, and other materials that it provides to its directors; provided,
however, that the Board shall have a right to approve the Observer (such
approval not to be unreasonably withheld or delayed); provided, further, that
the Observer executes and delivers to the Company a customary confidentiality
agreement prior to attending any Board meetings or receiving any such
materials.  If the Board does not approve of any Observer, then the Investor may
select another individual for Board approval until an Observer is approved.

 

6.5Publicity; Press Releases.  The Company and the Investor shall consult with
each other before issuing any press releases with respect to the transactions
contemplated hereby, and the Company and the Investor shall not issue any such
press release or otherwise make any such public statement or filing in
connection with the transactions contemplated by this Agreement without the
prior consent of the other party, which consent shall not be unreasonably
withheld, conditioned or delayed, except for (a) the filings contemplated under
Section 6.7, (b) one or more prospectus supplements and/or free writing
prospectuses relating to the S-3 Registration Statements and (c) any other
disclosure that is required by applicable law (including the rules of any
applicable stock exchange), in which case the disclosing party shall provide the
other party with prior notice of such public statement, filing or communication,
and an opportunity to review such public statement, filing or communication.

6.6Confidentiality After the Date Hereof. The Investor covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company, the Investor will maintain the confidentiality of all
disclosures made to it in connection with this transaction (including the
existence and terms of this transaction).

6.7Securities Laws Disclosure. The Company will timely and no later than four
(4) Business Days from the date of this Agreement file a Current Report on Form
8-K and/or an Amendment to Current Report on Form 8-K/A with the Commission
describing the terms of the

-Amended and Restated Securities Purchase Agreement Page 12 -

 



--------------------------------------------------------------------------------

Transaction Documents (and including as exhibits to such Current Report on Form
8-K any agreements required to be filed in connection therewith).

6.8Series A Preferred Stock.  


(a)The Board has approved, and the Company shall file prior to the Closing, a
Certificate of Designations in respect of the Series A Convertible Preferred
Stock (the “Certificate”) in accordance with the Amended and Restated
Certificate of Incorporation of the Company and the General Corporation Law of
the State of Delaware, in substantially the form attached hereto as Exhibit B.


(b)The parties hereto agree that the Preferred Shares shall be deemed to be
“Shares” for all purposes under the Registration Rights Agreement.

 

Article 7

Guarantee.

7.1Guarantee. The Guarantor hereby absolutely, unconditionally and irrevocably
guarantees to the Company, as the primary obligor and not merely as surety, the
due and timely observance, payment (to the extent applicable), performance and
discharge of the Investor’s obligations under this Agreement (the
“Obligations”), including without limitation the payment of the Purchase Price
at the Closing.  If the Investor fails to perform any of the Obligations when
due pursuant to the terms of this Agreement, then the Guarantor’s liabilities to
the Company hereunder in respect of such Obligations shall, at the Company’s
option, become immediately due and the Company may at any time and from time to
time, at the Company’s option, take any and all actions available hereunder or
under applicable law in respect of such Obligations, including, if applicable,
collecting the Purchase Price from the Guarantor.  In furtherance of the
foregoing, the Guarantor acknowledges that the Company may, in its sole
discretion, bring and prosecute a separate action or actions against the
Guarantor in respect of the Obligations, regardless of whether any action is
brought against the Investor.  

Article 8

INDEMNIFICATION

8.1Indemnification by the Company.  From the Closing Date until the one year
anniversary of the Closing Date (except indemnification for inaccuracies in the
Company Fundamental Representations, which shall not be subject to such time
limit), the Company agrees to indemnify and hold harmless the Investor and each
person, if any, who controls the Investor within the meaning of the Securities
Act (each, an “Indemnified Party”), against any losses, claims, damages,
liabilities or expenses, joint or several, to which such Indemnified Party may
become subject under the any federal or state statutory law or regulation, or at
common law (including in settlement of any litigation, if such settlement is
effected with the prior written consent of the Company), insofar as such losses,
claims, damages, liabilities or expenses (or actions in respect thereof as
contemplated below) arise out of or are based in whole or in part on

-Amended and Restated Securities Purchase Agreement Page 13 -

 



--------------------------------------------------------------------------------

any inaccuracy in the representations and warranties of the Company contained in
this Agreement or any failure of the Company to perform its obligations
hereunder, and will reimburse each Indemnified Party for legal and other
expenses reasonably incurred as such expenses are reasonably incurred by such
Indemnified Party in connection with investigating, defending, settling,
compromising or paying such loss, claim, damage, liability, expense or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage, liability or expense arises out of or
is based upon (i) the failure of such Indemnified Party to comply with the
covenants and agreements contained in this Agreement, or (ii) the inaccuracy of
any representations made by such Indemnified Party herein.

Article 9
MISCELLANEOUS

9.1Fees and Expenses. Each party shall bear its own costs and expenses in
connection with entry into this Agreement and the transactions contemplated
hereby, including attorneys’ fees. The Company shall pay any transfer agent
fees, stamp taxes and other taxes and duties levied in connection with the sale
and issuance of the Securities or the Warrant Shares.

9.2Entire Agreement. This Agreement and the other documents delivered in
connection herewith, including the Warrant, the Registration Rights
Agreement and the Schedule of Exceptions, constitute the full and entire
understanding and agreement between the parties with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral or
written, with respect to such matters.

9.3Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be sent or mailed by first-class registered or
certified airmail, or nationally recognized overnight express courier, postage
prepaid, and shall be deemed given when so received in the case of mail or
courier, and addressed as follows:

Notices for the Company:

2 Thermo Fisher Way

Oakwood Village, Ohio 44146

Attention:  Chris A. Raanes, CEO

Facsimile: 800-417-3459

Email: craanes@viewray.com

 

and

 

815 E Middlefield Rd,

Mountain View, CA 94043

Attention:  Chris A. Raanes, CEO

Facsimile: 800-417-3459

Email: craanes@viewray.com

 

with a copy (which shall not constitute notice) to:

-Amended and Restated Securities Purchase Agreement Page 14 -

 



--------------------------------------------------------------------------------

Davis Polk & Wardwell LLP

1600 El Camino Real, Menlo Park, CA 94025

Attention:  Alan Denenberg

Facsimile:  650-752-2111

Email: alan.denenberg@davispolk.com

 

Notices for the Investor:

 

2101 ICBC Tower

3 Garden Road

Central, Hong Kong.

Attention: Angel Sze, Company Secretary

Facsimile:  +852-2509-9028

Email: angelsze@fosun.com

 

Notices for the Guarantor:

 

2101 ICBC Tower

3 Garden Road

Central, Hong Kong.

Attention: Angel Sze, Company Secretary

Facsimile:  +852-2509-9028

Email: angelsze@fosun.com

 

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

555 Mission Street, Suite 2400

San Francisco, CA 94105

Attention:  Paul P Chen

Facsimile:  415-659-7348

Email: paul.chen@dlapiper.com

 

Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended.

 

9.4Amendments; Waivers.  No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by each of
the parties hereto, or in the case of a waiver, by the party against whom the
waiver is to be effective.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.  

-Amended and Restated Securities Purchase Agreement Page 15 -

 



--------------------------------------------------------------------------------

9.5Construction.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. The
parties acknowledge and agree that: (i) each party and its counsel have reviewed
the terms and provisions of this Agreement and have contributed to its drafting;
and (ii) the normal rule of construction, to the effect that any ambiguities are
resolved against the drafting party, shall not be employed in the interpretation
of this Agreement.

9.6Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, and the Guarantor may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the Company. With the consent of the Company, which shall not
be unreasonably withheld, the Investor may assign any or all of its rights under
this Agreement to any Person to whom the Investor assigns or transfers any
Securities, provided, that the Investor may assign any or all rights under this
Agreement to an Affiliate of the Investor without the consent of the Company,
and provided, further: (i) such transferor agrees in writing with the transferee
or assignee to assign such rights, and a copy of such agreement is furnished to
the Company after such assignment; (ii) the Company is furnished with written
notice of the name and address of such transferee or assignee; (iii) following
such transfer or assignment, the further disposition of such securities by the
transferee or assignee is restricted under the Securities Act and applicable
state securities laws, unless such disposition was made pursuant to an effective
registration statement or an exemption under the Securities Act; (iv) such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of each of the Transaction Documents that apply to
the Investor; and (v) such transfer shall have been made in accordance with the
applicable requirements of this Agreement and with all laws applicable thereto.

9.7No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

9.8Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of laws of any jurisdictions other than those of the State of
Delaware. Each of the parties hereto irrevocably: (i) consents to the exclusive
jurisdiction and venue of the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware) in connection with any matter based
upon or arising out of the Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) or the matters contemplated by this Agreement; (ii) agrees
that process may be served upon them in any manner authorized by the laws of the
State of Delaware for such persons; and (iii) waives and covenants not to assert
or plead any objection it may now or hereafter have, to the laying of the venue
of any such suit, action or proceeding in any such court

-Amended and Restated Securities Purchase Agreement Page 16 -

 



--------------------------------------------------------------------------------

or that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum, all to the fullest extent permitted by
applicable law. Any party may make service on another party by sending or
delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of notices in Section 9.3. Nothing in this
Section 9.8 however, shall affect the right of any party to serve legal process
in any other manner permitted by law.

9.9WAIVER OF JURY TRIAL.  EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN ANY JURISDICTION BETWEEN
THE PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

9.10Survival.  The representations and warranties contained herein shall survive
the Closing.  The agreements and covenants contained herein shall survive the
Closing in accordance with their respective terms.  

9.11Counterparts.  This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.

9.12Severability.  If any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect, the validity, illegality and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision that is a reasonable substitute therefor,
and upon so agreeing, shall incorporate such substitute provision in this
Agreement.

9.13Replacement of Shares.  If the Shares or the Warrant Shares are certificated
and any certificate or instrument evidencing any Shares or Warrant Shares is
mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company and the
Company’s transfer agent of such loss, theft or destruction and the execution by
the holder thereof of a customary lost certificate affidavit of that fact and an
agreement to indemnify and hold harmless the Company and the Company’s transfer
agent for any losses in connection therewith or, if required by the transfer
agent, a bond in such form and amount as is required by the transfer agent.  The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares or Warrant Shares.  If a replacement certificate or
instrument evidencing any Shares or Warrant Shares is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

-Amended and Restated Securities Purchase Agreement Page 17 -

 



--------------------------------------------------------------------------------

9.14Remedies; Specific Performance.  The rights and remedies of the parties
shall be cumulative (and not alternative).  The parties agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches of the Transaction Documents or to
enforce specifically the performance of the Transaction Documents, in addition
to any other remedy to which they are entitled to at law or in equity, in each
case without the requirement of posting any bond or other type of security. Each
of the parties agrees that it will not oppose the granting of an injunction,
specific performance and other equitable relief on the basis that any other
party has an adequate remedy at law or that any award of specific performance is
not an appropriate remedy for any reason at law or in equity.

[Signatures follow]

-Amended and Restated Securities Purchase Agreement Page 18 -

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Securities Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

Company:

ViewRay, Inc.

By: Chris A. Raanes

Name: Chris A. Raanes

Title: President and CEO

 

 

-Amended and Restated Securities Purchase Agreement Page 19 -

 



--------------------------------------------------------------------------------

 

 

Investor:

Strong Influence Limited

By: Kevin Xie

Name: Kevin Xie

Title: Managing Director

 

Guarantor:

Fosun International Limited

By: Kevin Xie

Name: Kevin Xie

Title: Managing Director

 

 

[Signature page to Amended and Restated Securities Purchase Agreement]



--------------------------------------------------------------------------------

 

Exhibit A

 

Form of Warrant

 




 

 



--------------------------------------------------------------------------------

 

Exhibit B

 

Form of Certificate of Designations

 

 

